DETAILED ACTION
1.	The Amendment filed 12/28/2021 has been entered. Claims 1-15 in the application remain pending and are currently being examined. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 07/21/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
4.	Double patenting rejections on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-15 of copending Application No. 16/868878 are withdrawn per approved Terminal Disclaimer filed 12/28/2021.

Reasons for Allowance
5.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A device for a lacquer transfer, the device comprising: 
a frame; 
a nozzle with a dispensing end for dispensing lacquer; 

a cylindrical support-body; 
a first ring-element; 
a second ring-element; and 
a tire, which comprises two annular end-sections, which are attached to a cylindrical outer shell of the support-body resulting in two axially separated and circumferentially extending connections, and a middle-section, which forms a circumferential outer contact surface with several depressions; 
wherein the tire, the connections, and the outer shell of the support-body are fluid-tight and arranged such that a fluid-tight first cavity is formed between the tire and the support-body; 
wherein the first and second ring-elements are arranged in the first cavity and seated on the support-body at a predefined distance in an axial direction of the transfer roller from one another such that the middle-section of the tire between the first and second ring-elements is pre-strained in the axial direction; and 
a drive unit configured to drive the transfer roller in a rotation direction of the transfer roller, 
wherein the nozzle and the transfer roller are arranged such that lacquer can be dispensed from the dispensing end onto the outer contact surface and into the depressions; and 
 as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717